Citation Nr: 0947899	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to March 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO). 

A video conference hearing before the undersigned Acting 
Veterans Law Judge was held in November 2008.  The hearing 
transcript has been associated with the claims file.

As an initial matter, the United States Court of Appeals for 
Veterans Claims (Court) has held that a service connection 
claim for a particular psychiatric disability encompasses a 
service connection claim for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the 
Veteran filed a service connection claim for PTSD and the RO 
adjudicated such issue.  However, because the record contains 
additional psychiatric diagnoses, the Board has 
recharacterized the claim as reflected on the title page of 
this decision, based on the holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.  He has been 
diagnosed with a psychiatric disability, variously diagnosed 
as major depression, conduct disorder, intermittent explosive 
disorder, bipolar disorder, and PTSD.  

Significantly, the Veteran testified in November 2008 that he 
received mental health treatment within one year of his 
separation from service.  According to a January 2004 letter, 
S. A. Hochstadter, the Veteran's social worker, stated she 
worked with the Veteran on his mental disorders, on and off 
since 1985, and confirmed his diagnosis of PTSD.  Although 
this letter is of record, there are no accompanying treatment 
records.  Therefore, the Board finds that any treatment 
records from S.A. Hochstadter, particularly those in the mid 
to late 1980's, would be helpful to this claim.  

With regard to the Veteran's PTSD claim, the Veteran 
testified at the November 2008 Board hearing there were 
numerous stressors during his military career.  He stated he 
was severely mistreated and abused by his superiors, was 
injured in an accident when a rack of M-16s fell on top of 
him, and was distressed from another incident when a water 
tank nearly crushed his leg.  The Veteran contends these 
stressors have contributed to his PTSD and other mental 
disorders.  See Board hearing transcript, dated November 
2008.  

Despite the Veteran's contentions, the evidence does not show 
that he engaged in combat during his service, and his 
stressors have not been corroborated.  In this regard, the 
U.S. Army and Joint Services Records and Research Center 
(JSRRC) was asked to conduct research to verify stressors 
with the information provided by the Veteran.  However, a 
response from the JSRRC stated that the information provided 
was insufficient to conduct a meaningful search of the 
records and all efforts to do so have been exhausted.  See 
Memorandum from JSRRC Coordinator, dated July 2007.  Thus, 
inasmuch as the Board is remanding the claim for further 
evidentiary development, the Veteran is free to provide any 
additional information, not already considered, regarding his 
alleged stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
additional chance to provide any 
additional stressor information.  If he 
provides additional stressor information, 
the AMC should attempt to corroborate any 
additional stressors.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.

2.  After securing the necessary 
authorization and consent forms, the AMC 
should request and associate with the 
claims folder a complete copy of the 
Veteran's treatment records from from S. 
A. Hochstadter (see January 2004 letter).  
Any received records should be associated 
with the file. 

3.  Following the completion of the 
above-development, the Veteran should be 
scheduled to undergo a VA psychiatric 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any psychiatric 
disabilities currently shown.  In 
addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disability as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record.  

For each currently shown psychiatric 
disability, other than PTSD, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that such disability is related 
to service.  The examiner should 
reconcile any opinion with the service 
treatment records and post service 
evidence, to include the January 2004 
statement from S. A. Hochstadter. 

If a diagnosis of PTSD is made, and if 
the RO determines that any additional 
evidence establishes the existence of a 
stressor(s), the RO must specify for the 
examiner what, if any, stressor(s) that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service. 

The examiner should then specify (1) 
whether the alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it should be determined if the 
Veteran's claim can be granted.  If the 
claim is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

